2016 IL App (2d) 160115
                                  No. 2-16-0115
                            Opinion filed May 2, 2016
______________________________________________________________________________

                                           IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

JENNIFER SHILAKIS WIESNER,                   ) Appeal from the Circuit Court
                                             ) of Du Page County.
       Petitioner-Appellee,                  )
                                             )
v.                                           ) No. 16-MR-104
                                             )
JOAN C. BRENNAN,                             )
                                             )
       Respondent-Appellant                  )
                                             )
(The Du Page County Election Commission; )
Cathy Terrill, as Chairperson of the Du Page )
County Election Commission; Arthur Ludwig, )
as Secretary of the Du Page County Election )
Commission; Robert Saar, as Executive        )
Director of the Du Page County Election      )
Commission; and John Z. Toscas, as Attorney ) Honorable
and Hearing Officer for the Du Page County   ) Bonnie M. Wheaton,
Election Commission, Respondents).           ) Judge, Presiding.
______________________________________________________________________________


       JUSTICE McLAREN delivered the judgment of the court, with opinion.
       Justices Zenoff and Hudson concurred in the judgment and opinion.

                                          OPINION

¶1     Jennifer Shilakis Wiesner (Candidate) filed nomination papers to be a candidate of the

Democratic Party for nomination to the office of resident circuit court judge for the Eighteenth

Judicial Circuit, Du Page County, in the March 15, 2016, general primary election. After Joan C.

Brennan (Objector) filed objections to the nomination papers, the Du Page County Election
2016 IL App (2d) 160115


Commission (Commission) found Candidate to be ineligible to be on the ballot pursuant to

section 7-10 of the Illinois Election Code (10 ILCS 5/7-10 (West 2014)). On judicial review, the

trial court set aside the Commission’s decision and ordered that Candidate’s name be placed on

the ballot.   On appeal, Objector argues: (1) the Commission did not err by finding that

Candidate’s statement of candidacy and petition sheets were not properly notarized under section

7-10 of the Election Code; (2) the Commission erred by finding that Candidate’s nomination

papers, which did not contain uniform headings and named two different offices, substantially

complied with the Election Code; and (3) the Commission erred when it failed to default

Candidate as a result of Candidate’s and her attorney’s conduct during the Commission’s

hearing.

¶2     On March 3, 2016, this court entered a written order affirming the judgment of the trial

court and reversing the Commission’s order, stating that the Commission’s “decision to remove

the Candidate from the March 15 primary ballot was reversible error.” Our written order also

stated that a “full disposition will be filed in due course.” This is that disposition.

¶3                                       I. BACKGROUND

¶4     On December 7, 2015, Objector filed her petition objecting to Candidate’s nomination

papers to fill the vacancy of the Honorable John T. Elsner (the Office), to be voted upon at the

general primary election on March 15, 2016. Objector alleged that Candidate’s nomination

papers were invalid because they contained names of persons: (1) “who are not registered voters

at the addresses shown opposite their respective names”; (2) “who are not active registered

voters at the addresses shown opposite their respective names”; (3) “[for] whom addresses are

stated which are not in Du Page County, State of Illinois, and such signatures are not valid”; (4)

“who did not sign said papers in their own proper persons, and said signatures are not genuine

and are forgeries”; (5) “who are not registered voters of the Democratic Party”; (6) “who have

                                                 -2-
2016 IL App (2d) 160115


signed the Nomination Papers more than one time”; (7) “who have signed the Nomination Papers

for more than one candidate for the same office”; and (8) whose names “are not signed but rather

printed, and said ‘signatures’ are not genuine signatures.”       The petition also alleged that

Candidate’s nomination papers, pages 59 through 80 (consisting of 272 signatures), were

“legally void” because:

       “(a) each petition sheet states that the Candidate be nominated for the ‘office of Judge of

       the Circuit Court,’ which is an entirely different office than that for which these

       nomination papers have been filed; (b) 10 ILCS 5/7-10 and 5/8-8 requires inter alia, that

       nomination papers specifically identify ‘the office’ being sought by the Candidate and

       further that ‘the heading of each sheet shall be the same;’ (c) individual petition sheets

       identifying an incorrect office within a set of nomination papers are legally insufficient

       and void, rendering all signatures on petition sheets nos. 59 through 80, inclusive, in

       violation of the Illinois Election Code.”

The objection alleged that Candidate’s nomination papers contained fewer than 500 “validly

collected signatures of qualified and duly registered voters of Du Page County *** signed by

such voters in their own proper person with proper addresses, far below the number required

under Illinois law, as set forth in [the attached] Appendix-Recapitulation.”

¶5     Candidate filed a motion to strike Objector’s allegations regarding the designation of

office. Candidate argued that the designation of office was sufficient and that, even if all of the

individual line-item objections were sustained and those signatures on pages 59 through 80 were

struck, Candidate would have enough signatures to remain on the ballot.

¶6     On December 21, 2015, the Commission convened and gave Objector a deadline to

respond to Candidate’s motion to strike. In addition, the Commission’s counsel stated that “the

[Commission] will deal with [Candidate’s] Motion to Strike at the outset of the hearing.”

                                               -3-
2016 IL App (2d) 160115


¶7     On January 7 and 20, 2016, the Commission conducted a hearing on Objector’s petition.

At the outset of the hearing, Candidate requested the Commission to rule on her motion to strike;

however, the Commission refused to do so.

¶8     On direct examination by Objector’s counsel, Candidate testified that she signed as

circulator on 11 petition sheets and signed her statement of candidacy. The following colloquy

occurred between Objector’s counsel and Candidate:

               “Q. With regard to your signature on the statement of candidacy and also the

       petition sheets, did you raise your arm and take an oath that you were swearing that each

       one was being signed by you?

               A. Yes.

               Q. An oath was administered to you by the notary?

               A. Terra Howard.

               Q. Did she administer an oath to you?

               A. No, she did not administer an oath to me before I signed, no. On my signature

       sheets, correct.

               Q. And on the statement of candidacy, correct?

               A. On the statement of candidacy, no, I did not raise my hand and be sworn in

       before I signed the statement of candidacy.

               Q. That statement of candidacy is the same person?

               A. That’s me.

               Q. The same person that notarized it, correct?

               A. Terra Howard, yes.

               Q. She didn’t administer an oath, correct?

               A. No. She knows who I am and I swore it was the truth and the whole truth.

                                              -4-
2016 IL App (2d) 160115


                Q. Did she administer an oath to you?

                A. No, she did not.

                                                ***

                Q. All of [the sheets where you appear as the circulator] bear the notary seal of

      Terra, T-e-r-r-a, Costa Howard, correct?

                A. Correct, she notarized me.

                Q. All the other notary seals on all the other petition sheets where she appears as a

      notary bears the date of November 28, 2015?

                A. Right. We drove around that day doing that.

                Q. You were there with her?

                A. Yes.

                Q. Did she administer the oath to the individuals that were signing these petition

      sheets?

                A. No.    She just checked their IDs or knew them personally from previous

      interactions with them.

                MR. LADUZINSKY [Objector’s attorney]: Move to strike as nonresponsive. She

      answered at first and then is adding testimony to the question.

                MR. TOSCAS [Commission’s attorney]: You want [to] strike the second part of

      the answer as nonresponsive?

                MR. LADUZINSKY: The second part as nonresponsive.

                MR. TOSCAS: That will be stricken.

                Q. Fair to say with regard to the notary, the notary never administered an oath to

      any of the individuals you were driving around with, right?



                                                -5-
2016 IL App (2d) 160115


                 A. Yes. She notarized some other people on here. I can only speak to the ones I

       saw on that date. I think she notarized her husband and daughter. I was not present for

       those.”

¶9     On January 20, 2016, the Commission issued its ruling.          It found that Candidate’s

nominating petition contained 966 signatures. The Commission stated the following. During the

course of the evidentiary hearing Objector “adduced evidence that Terra Howard, one of the

Notaries in connection with the Candidate’s Nominating Petition, did not actually administer an

oath or affirmation to any circulator.” Further, Candidate “stipulated that Terra Howard did not

actually administer an oath or affirmation to any circulator who circulated the Candidate’s

Nominating Petition.” The Commission also stated that Objector “withdrew her objections as to

the individual signatures set forth in her Objector’s Petition but did not withdraw her general

objection that the Candidate’s Nomination Petition fails to contain the minimum number of

signatures required for office.” Candidate argued that the Commission could not consider the

“Notary issue,” because Objector did not set forth this objection in her petition. Alternatively,

Candidate also argued that there was substantial compliance. Alternatively, Candidate argued

that her nominating petition contained more than 500 valid signatures even discounting the

signatures that appeared on sheets involving Terra Howard as notary.

¶ 10   The Commission ruled that Candidate’s name was precluded from appearing on the

March 15, 2016, general primary election ballot for the Office. The Commission found that

Candidate stipulated that notary Terra Howard did not administer an oath or affirmation to the

circulators of the petition sheets “despite the mandatory requirements” of section 7-10 of the

Election Code. Thus, the Commission struck all 509 signatures contained on petition sheets

notarized by Howard. The Commission found that this reduced to 457 the number of valid

signatures supporting Candidate’s nominating petition, 43 below the required 500. Therefore,

                                               -6-
2016 IL App (2d) 160115


the Commission “[s]ustain[ed] the Objector’s general objection that Candidate’s Nominating

Petition does not contain the minimum number of valid signatures required for the Office.” The

Commission also struck Candidate’s statement of candidacy because Candidate failed “to swear

or affirm to her candidacy as mandated” by section 7-10 of the Election Code.

¶ 11   The Commission “overruled” Objector’s challenge to Candidate’s petition sheets 59

through 80, which was based on the headings on the petition sheets designating the Office. The

Commission noted that some of the petition sheets (1-58) designated the Office as “Resident

Circuit Court Judge to fill the vacancy of the Honorable John T. Elsner, for the 18th Judicial

Circuit,” while other sheets (59-80) designated the Office as “Judge of the Circuit Court to fill

the vacancy of the Honorable John T. Elsner, for the 18th Judicial Circuit.” The Commission

found that, although the headings on the petition sheets were not the same, Candidate’s

nominating petition was in substantial compliance because the information, “to fill the vacancy

of the Honorable John T. Elsner, for the 18th Judicial Circuit,” was in the heading of every

petition sheet and “adequately inform[ed] the voters of the specific office sought and [did] not

lead to voter confusion.” Regarding whether petition sheets 59 through 80 were invalid because

the sheets failed to designate the Office as “resident judge” or “resident circuit judge,” the

Commission determined that the nominating petition was in full compliance because such a

“moniker” may not be required by statute in the Eighteenth Judicial Circuit, Du Page County. In

the alternative, if such a designation was required by law, there was substantial compliance

because the designation on Candidate’s petition sheets “adequately inform[ed] the voters of the

specific office sought and [did] not lead to voter confusion.”

¶ 12   On February 8, 2016, the circuit court of Du Page County reversed the Commission’s

decision and ordered that Candidate’s name appear on the ballot for the general primary election

to be held on March 15, 2016. Objector filed a timely notice of appeal on February 11, 2016.

                                               -7-
2016 IL App (2d) 160115


¶ 13                                     II. ANALYSIS

¶ 14   Judicial review of an electoral board’s decision is considered to be administrative review.

Jackson v. Board of Election Commissioners, 2012 IL 111928, ¶ 46. On appeal in such a case,

we review the decision of the electoral board, not the determination of the trial court. See id. In

Goodman v. Ward, 241 Ill. 2d 398, 405-06 (2011), the supreme court described the standards of

review that govern appeals from the decisions of electoral boards:

               “As in other administrative review cases, the standard of review we apply to an

       election board’s decision depends on what is in dispute, the facts, the law, or a mixed

       question of fact and law. [Citation.] ***

               Our court has held that where the historical facts are admitted or established, the

       controlling rule of law is undisputed and the issue is whether the facts satisfy the

       statutory standard, the case presents a mixed question of fact and law for which the

       standard of review is ‘clearly erroneous.’ [Citation.] We have also held, however, that

       where the historical facts are admitted or established, but there is a dispute as to whether

       the governing legal provisions were interpreted correctly by the administrative body, the

       case presents a purely legal question for which our review is de novo. [Citation.]” Id.

¶ 15             A. Notarization of Statement of Candidacy and Petition Sheets

¶ 16   Objector argues that the Commission did not err by finding that the statement of

candidacy and petition sheets were not properly notarized by Howard under section 7-10 of the

Election Code. Candidate argues that the Commission improperly permitted Objector to amend

her petition, the Commission improperly conducted an evidentiary hearing on matters not

contained within Objector’s petition, and the Commission improperly determined the case solely

on these extraneous matters. After reviewing the record, we agree with Candidate.



                                               -8-
2016 IL App (2d) 160115


¶ 17      The Commission is a creature of statute and its authority is derived from our legislature.

See Solomon v. Scholefield, 2015 IL App (1st) 150685, ¶ 21. It is “the unique province of the

objector” to “raise issues [and] objections” to a candidate’s petition and supporting papers.

Mitchell v. Cook County Officers Electoral Board, 399 Ill. App. 3d 18, 27 (2010). Section 10-8

of the Election Code explains that an “objector’s petition *** shall state fully the nature of the

objections to the certificate of nomination or nomination papers.” 10 ILCS 5/10-8 (West 2014).

An electoral board “will only consider written objections and the written specifications of such

objections to the original petitions, as set forth in the objector’s petition.” (Internal quotation

marks omitted.)      Samuelson v. Cook County Officers Electoral Board, 2012 IL App (1st)
120581, ¶ 14. Section 10-8 contains no provision for amendments to objections. Weber v.

Winnebago County Officers Electoral Board, 2012 IL App (2d) 120051, ¶ 13. This court has

held that the Election Code does not permit amendments to objections. Siegel v. Lake County

Officers Electoral Board, 385 Ill. App. 3d 452, 456 (2008). Further, it is improper for an

electoral board to raise its own objections to a nominating petition. Mitchell, 399 Ill. App. 3d at

27; Delay v. Board of Election Commissioners of the City of Chicago, 312 Ill. App. 3d 206, 210

(2000).

¶ 18      In this case, Objector’s petition claimed that the nominating petition sheets contained

invalid signatures. The petition specifically challenged the signers’ purported addresses, their

statuses as registered voters, registered Democrats, and residents of Du Page County, the

genuineness of their signatures, whether they had signed nomination papers for more than one

candidate, and their manner of “printing” their names rather than signing them. Objector’s

petition also alleged that Candidate’s nominating petition, sheets 59 through 80 (containing 272

signatures), were “legally void” because they identified an incorrect office.           Nothing in

Objector’s petition called upon Candidate to address whether the notary, Howard, administered

                                                 -9-
2016 IL App (2d) 160115


an oath or affirmation to Candidate or the circulators before they signed the statement of

candidacy and the petition sheets, respectively. As noted, the objections regarding the validity of

the nomination papers were significantly detailed, consisting of several paragraphs addressing

the validity of the names contained on the petition sheets. However, none of the objections

related to the notarization of the petition sheets. Further, no objection was raised regarding the

statement of candidacy.       Thus, the Commission exceeded its authority by invalidating

Candidate’s statement of candidacy and petition sheets on grounds never raised by Objector in

her petition. See Delay, 312 Ill. App. 3d at 210 (holding that “the Board invalidated the

plaintiff’s nomination papers on a ground never raised in the objection and, in so doing,

exceeded its statutory authority”).

¶ 19   Objector contends that the issue of whether the statement of candidacy and petition sheets

were properly notarized fell within the nature of the objections she raised. Objector argues that

the Commission properly permitted questions to Candidate about all of the documents she filed

as part of her nomination papers.      Objector cites Lewis v. Dunne, 63 Ill. 2d 48 (1976),

Cunningham v. Schaeflein, 2012 IL App (1st) 120529, and Fortas v. Dixon, 122 Ill. App. 3d 697

(1984), to support her argument. Those cases are distinguishable from this case.

¶ 20   In Lewis, the objector alleged in his petition that the candidate’s nomination papers were

invalid because his statement of candidacy failed to list the specific vacancy as required by

section 7-10 of the Election Code. Lewis, 63 Ill. at 50-51. The electoral board sustained the

objection and invalidated the candidate’s nomination papers. Id. The supreme court interpreted

section 7-10 of the Election Code as providing that nomination papers must specify the vacancy,

and it held that the statement of candidacy was a mere part of the nomination papers. Id. at 53.

Since the candidate specified the correct vacancy on his nominating petitions as part of his

nomination papers, the supreme court held that the candidate’s failure to specify the vacancy in

                                              - 10 -
2016 IL App (2d) 160115


his statement of candidacy did not render his nomination papers invalid. Id. at 50-51, 53.

Nothing in Lewis permits an electoral board to consider matters beyond the scope of the

objector’s petition.

¶ 21   In Cunningham, 2012 IL App (1st) 120529, on appeal, the candidate argued that the

election board improperly considered evidence of the circulators’ failure to appear before a

notary. Id. ¶ 32. The appellate court disagreed, holding that the issue was properly before the

board and therefore before the appellate court because the objectors alleged in their petition that

the circulators and a notary engaged in a pattern of fraud and false swearing. Id. ¶¶ 6, 33. In this

case, Objector made no such allegation and actually withdrew her objection to the individual

signatures on the petition sheets signed by the circulators. Thus, Cunningham is distinguishable

from this case.

¶ 22   In Fortas, 122 Ill. App. 3d 697, the objector contended, inter alia, that certain of the

signatures on the candidate’s nominating petition were invalid “because the persons who

presented the various sheets of the nominating petition to the signers were not the persons who

signed the circulator’s affidavit.” Id. at 700. During a hearing before the electoral board,

testimony established that someone other than the person signing the circulator’s oath had

circulated certain sheets of the petition. Id. at 699-700. The appellate court explained that the

evidence showed “a pattern of fraud, false swearing, and total disregard for the mandatory

requirements of the Election Code.” Id. at 699. The appellate court held that the board had a

right to strike, on that basis, a sheet to which the objector had not specifically objected. Id. at

701. Unlike the objector’s petition in Fortas, Objector’s petition in this case contained no

allegation, either specific or general, that the statement of candidacy or certain petition sheets

were invalid because the notary failed to administer an oath or affirmation to the signers. In fact,



                                               - 11 -
2016 IL App (2d) 160115


Objector’s petition made no mention of Candidate’s statement of candidacy, the notary, or the

signature of Candidate or any circulator. Accordingly, Fortas is distinguishable from this case.

¶ 23                       B. Designations of Office on Petition Sheets

¶ 24   Next, Objector argues that the Commission erred by finding that Candidate’s nominating

petition sheets, which did not contain uniform headings and designated two different offices,

substantially complied with the Election Code. Candidate argues that the Commission properly

found that the designations of office on the headings of her petition sheets were in substantial

compliance with the Election Code since there was no basis for voter confusion. Candidate notes

that all of the headings specified the office of circuit court judge and the correct vacancy.

¶ 25   There is no dispute that Candidate designated the office she sought differently on the

headings of her petition sheets; on sheets 1 through 58 she designated the office being sought as

“Resident Circuit Court Judge to fill the vacancy of the Honorable John T. Elsner, for the 18th

Judicial Circuit,” and on sheets 59 through 80 she designated the office being sought as “Judge

of the Circuit Court to fill the vacancy of the Honorable John T. Elsner, for the 18th Judicial

Circuit.” In her petition, Objector challenged petition sheets 59 through 80 because the office

being sought was “an incorrect office” and the headings on these sheets were not “the same” as

the headings on other sheets because the headings on sheets 59 through 80 identified “an entirely

different office than that for which these nomination papers have been filed.” The question

before us is whether Candidate’s nomination papers met the requirements of section 7-10 of the

Election Code. This is a question of law, which we review de novo. See Salgado v. Marquez,

356 Ill. App. 3d 1072, 1075 (2005).

¶ 26   Section 7-10 of the Election Code governs the form and content of nominating petitions.

Section 7-10 states, “[e]ach sheet of the petition other than the statement of candidacy and

candidate’s statement shall be of uniform size and shall contain above the space for signatures an

                                                - 12 -
2016 IL App (2d) 160115


appropriate heading giving the information as to name of candidate or candidates, in whose

behalf such petition is signed; the office, the political party represented and place of residence;

and the heading of each sheet shall be the same.” (Emphases added.) 10 ILCS 5/7-10 (West

2014).

¶ 27     A candidate is entitled to have his name placed on the ballot if there is “no basis for

confusion as to the office for which the nominating papers were filed.” Lewis, 63 Ill. 2d at 53.

In determining whether a candidate has complied with section 7-10, Lewis sets forth two

requirements. First, the nomination papers as a whole must not create a basis for confusion as to

the office sought. Second, the purpose of the papers that contain the incorrect office must not be

frustrated by the error. See id. at 52-53.

¶ 28     In this case, it is clear that, as a whole, the nomination papers showed that Candidate

sought the office of “Circuit Court Judge [or “Judge of the Circuit Court”] to fill the vacancy of

the Honorable John T. Elsner, for the 18th Judicial Circuit.” For purposes of determining if a

failure to specify a particular office on a nominating petition frustrates the purpose of the

petition, courts look to whether offices are of the same or of a different type; offices differ in

type when the duties that they entail differ. Salgado, 356 Ill. App. 3d at 1079. Here, the

Commission determined that, although the headings on the petition sheets were not the same,

Candidate’s nominating petition was in substantial compliance because the information, “to fill

the vacancy of the Honorable John T. Elsner, for the 18th Judicial Circuit,” was in the heading of

every petition sheet and “adequately inform[ed] the voters of the specific office sought and [did]

not lead to voter confusion.” We agree with the Commission’s analysis. Based on the pages’

clear headings, which indicated a specific office and vacancy, the signatories to those pages

would have been fully aware of the specific office Candidate sought. “If nominating papers

describe only one possible vacancy in that district, then there is no basis for confusion.”

                                              - 13 -
2016 IL App (2d) 160115


Pascente v. County Officers Electoral Board of the County of Cook, 373 Ill. App. 3d 871, 874

(2007). Here, Candidate sufficiently described the Office because there was only one office to

be filled by “the vacancy of the Honorable John T. Elsner” in “the 18th Judicial Circuit.”

Therefore, there was no basis for confusion.

¶ 29   Further, regarding whether petition sheets 59 through 80 were invalid because the sheets

failed to designate the office as “resident judge” or “resident circuit judge,” we agree with the

Commission that such a “moniker” may not be required by statute in the Eighteenth Judicial

Circuit, Du Page County. Objector cites no relevant authority requiring the word, “Resident,” in

the designation of the Office. In the alternative, if such a designation was required, Candidate

substantially complied because the designation on Candidate’s petition sheets adequately

informed the voters of the specific office sought and did not lead to voter confusion.

¶ 30   In addition, even if the designation of office on petition sheets 59 through 80 rendered

these sheets and their 272 signatures void, the result would be the same. Candidate collected a

total of 966 signatures; thus, even without these 272 signatures, Candidate would still have 624

valid signatures, well beyond the 500 signatures required.

¶ 31                             C. Failure to Default Candidate

¶ 32   Finally, Objector argues that the Commission erred when it failed to default Candidate as

a result of Candidate’s and her attorney’s conduct during the hearing. Objector contends that

Candidate and her attorney violated the Commission’s orders and directives when they

communicated with witnesses. Objector argues that the Commission erred by failing to issue an

order of default as a sanction against Candidate.

¶ 33   Electoral boards may adopt their own rules of procedure and rules of evidence. 10 ILCS

5/10-10 (West 2014). Relevant to this case, the Commission adopted a rule that, according to the

Commission’s order, provides that “failure to adhere to these rules or a directive of the

                                               - 14 -
2016 IL App (2d) 160115


[Commission], or a hearing examiner of the [Commission] *** shall be a ground for default of

the candidate.”

¶ 34   As a reviewing court we must give deference to the Commission’s application of its rules

unless the Commission’s decision was arbitrary or unreasonable. See Portman v. Department of

Human Services, 393 Ill. App. 3d 1084, 1092 (2009). In this case, the Commission granted

Objector’s motion to exclude Candidate’s witnesses and ordered the witnesses out of the hearing

room. The Commission later found that, although Candidate’s violation of its exclusion order

was “particularly egregious,” barring Candidate’s witnesses from testifying would “adequately

preserve[] the integrity of the hearing process.” Thus, the Commission denied Objector’s request

to default Candidate.

¶ 35   The record indicates that during a break Candidate communicated with witnesses and

Candidate’s attorney communicated with Howard. However, contrary to Objector’s assertions,

nothing in the record indicates that the Commission ordered or admonished Candidate or her

attorney not to communicate with the witnesses.           Therefore, we cannot say that the

Commission’s decision to bar Candidate from calling her witnesses, rather than defaulting

Candidate, was arbitrary or unreasonable. At best, it was not an abuse of discretion. At worst, it

was unwarranted punishment for an unproven violation.

¶ 36   Objector complains that barring Candidate’s witnesses denied Objector the opportunity to

explore relevant testimony. This argument is unavailing because nothing barred Objector from

calling these witnesses on her behalf; the sanction was against Candidate and not Objector.

Additionally, the claim of relevancy is a red herring. Any alleged testimony would not have

been relevant to the objections raised. Rather, the testimony would have been outside the four

corners of the objections.

¶ 37                                   III. CONCLUSION

                                              - 15 -
2016 IL App (2d) 160115


¶ 38   We affirm the trial court judgment that reversed the Commission’s judgment.

¶ 39   Affirmed.




                                            - 16 -